        Case 1:20-cv-01005-NONE-JLT Document 6 Filed 09/03/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RUFUS GARTRELL                                   ) Case No.: 1:20-cv-01005 NONE JLT
                                                      )
12                  Plaintiff,                        ) ORDER AFTER NOTICE OF SETTLEMENT
                                                      )
13           v.                                       ) (Doc. 5)
                                                      )
14   VIKING CLIENT SERVICES, LLC,                     )
                                                      )
15                  Defendant.                        )
                                                      )
16
17           The plaintiff reports the parties have settled the action. (Doc. 5) They indicate they will seek

18   dismissal of the action soon. Id. Thus, the Court ORDERS:

19           1.     The parties SHALL file a stipulation to dismiss the action no later than November 2,

20   2020;

21           2.     All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court imposing

23   sanctions, including the dismissal of the action.

24
25   IT IS SO ORDERED.

26      Dated:     September 3, 2020                            /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
